Exhibit 10.3

ASSIGNMENT AND ASSUMPTION OF REAL ESTATE PURCHASE AGREEMENT AND

ESCROW INSTRUCTIONS

This ASSIGNMENT AND ASSUMPTION OF REAL ESTATE PURCHASE AGREEMENT AND ESCROW
INSTRUCTIONS (this “Assignment”) is made in Orange County, California as of
June 18, 2011 between TNP Acquisitions, LLC, a Delaware limited liability
company (“Assignor”), and TNP SRT Topaz Marketplace, LLC a Delaware limited
liability company (“Assignee”), and is entered into with reference to the
following facts:

1. Assignor is the Buyer under that certain Real Estate Purchase Agreement and
Escrow Instructions dated as of April 29, 2011, as amended by that certain First
Amendment to “Real Estate Purchase and Sale Agreement” 30, 1991, dated June 1,
2011, by and between Assignor and Hesperia-Main Street, LLC, a California
limited liability company, as Seller (collectively, the “Purchase Agreement”),
with respect to the real property and improvements located in Hesperia,
California, commonly known as 14101, 14135, and 14177 Main Street, Hesperia,
California 92345, and improved with an approximate 53,259 square foot retail
shopping complex, altogether as more particularly described on Exhibit “A” to
the Agreement;

2. Assignor has the right to assign all of its right, title and interest under
the Purchase Agreement to Assignee as provided herein.

3. Assignor desires to assign all of its right, title and interest as Buyer
under the Purchase Agreement to Assignee, and Assignee desires to assume all of
Assignor’s right, title and interest as Buyer under the Purchase Agreement.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

a. Assignor hereby assigns to Assignee all of Assignor’s right, title and
interest as Buyer under the Purchase Agreement, and Assignee accepts the
assignment and assumes and agrees to perform, all the obligations of Assignor as
Buyer under the Purchase Agreement.

b. Assignor and Assignee agree that this Assignment is subject to the terms,
covenants and conditions of the Purchase Agreement.

c. In any action between the parties to enforce any of the terms or provisions
of this Assignment, the prevailing party in the action shall be entitled, in
addition to damages, and/or equitable relief, to its reasonable costs and
expenses, including, without limitation, court costs and reasonable attorneys’
fees and costs.

d. This Assignment is made without any representation or warranty, express or
implied, except for those representations and warranties, if any, expressly set
forth herein.

e. This Assignment may be signed in one or more counterparts and together the
counterparts shall constitute an original assignment.

[signature page follows]

 

1



--------------------------------------------------------------------------------

ASSIGNOR:     ASSIGNEE: TNP ACQUISITIONS, LLC,     TNP SRT Topaz Marketplace,
LLC, a Delaware limited liability company     a Delaware limited liability
company By:   Thompson National Properties, LLC,     By:   TNP Strategic Retail
Operating Partnership LP,   a Delaware limited liability company       a
Delaware limited liability company Its:   Sole Member     Its:   Sole Member By:
  /s/ James Wolford       By:   TNP Strategic Retail Trust, Inc, Name:   James
Wolford       a Maryland corporation Title:   CFO       Its:   General Partner  
    By:   /s/ James Wolford       Name:   James Wolford       Title:   CFO

 

2